Earl Warren: Number 392, Agnes K. Head, Lea County Publishing Company, et al., Appellants, versus New Mexico Board of Examiners in Optometry. Mr. Head.
Carol J. Head: Mr. Chief Justice and may it please the Court. This case involves an injunction by the State of New Mexico, prohibiting the appellants from publishing and disseminating certain advertising of a Texas optometrist. The appellant, Head, owns and publishes in Hobbs, New Mexico a newspaper called the Hobbs Flare. The appellant, Permian Basin Radio Corporation owns and operates a radio broadcasting station in Hobbs, New Mexico, having broadcast coverage in both New Mexico and Texas as does Mrs. Head's paper. The following issues are presented to this Court whether the injunction is an undue burden on interstate commerce in violation of the Commerce Clause whether as to the radio broadcasting station the injunction is an incursion by the State of New Mexico into an area that is preempted from state regulation by the Federal Communications Act of 1934. And thus, whether this incursion is superseded by our -- is violative of the Supremacy Clause. Thirdly, whether this injunction deprives these appellants the due process of the law in violation of Section 1 of the Fourteenth Amendment, and in this connection, we have two facets to our argument. The first is that the prohibition against carrying this advertising, there is no real or substantial relation to the end sought to be achieved by the State of New Mexico in adopting this law. And the other is that this prohibition against these advertising communications media constitutes an abridgement of their right of freedom of the press in violation of Section 1 of the Fourteenth Amendment as the First Amendment is incorporated in the Fourteenth. Now, in this connection, I want to point out to the Court that the appellee has raised the question as to the right of the appellants to present to the Court the latter issue, we dealt with this initially in our initial brief and we dealt with it more at length in our reply brief, I would like to just raise it now so the Court will not feel that I'm trying to smuggle in as Mr. Justice Jackson once referred to this practice not trying to smuggle in a new issue. I will develop how this issue gets before the Court at a later point. Now fourthly, we claim that the injunction deprives the appellant's equal protection of the laws in violation again of the Fourteenth Amendment. And lastly, as to the appellant Head, who is an individual, who claimed that it deprives her of her privileges and immunities as a citizen of the United States. Briefly, the facts in the controversy of these, the appellant, Head, as I stated, is an individual doing business under the trade name of Lea County Publishing Company. She resides in Hobbs, New Mexico and publishes there a newspaper called the Hobbs Flare. This paper has circulation in New Mexico and Texas some 27 communities in the immediate trade area as well as some 13 other States and the District of Columbia. The appellant, Permian Basin Radio Corporation is a New Mexico corporation which has been licensed as a radio broadcaster by the Federal Communications Commission. Its facilities are located in Hobbs, New Mexico but its broadcast coverage covers both New Mexico and Texas. I might mention here that Hobbs, New Mexico is in the southeastern part of New Mexico, five miles from the Texas border on the east and some 50 miles from the Texas border which runs south of it. Now, the appellee, the Mexico Board of Examiners in Optometry is an official agency of the State of New Mexico, and it is here in its official capacity. It is charged with the administration of the laws of New Mexico relating to the practice of optometry in New Mexico. And the law which is under attack here is one of the laws that they were charged with the administration. Now, conceiving its duty to include prohibiting advertising media such as the appellants from disseminating the advertising of the Texas optometrist, the appellee in September 1960 filed in the District Court for Lea County, New Mexico, a complaint against these appellants and also against a Texas optometrist named Roberts and against another radio station named KWEW, charging them with a violation of the Optometry Acts of New Mexico and seeking to enjoin them specifically from accepting in New Mexico and publishing and broadcasting in New Mexico certain advertising of this optometrist, Roberts. Mr. Roberts is an optometrist who resides and practices optometry across the state line in Texas in Gaines County where there is a substantial business community. He is not a party to this appeal. In fact that no time did he ever appear before the New Mexico courts. He apparently was served with process in Texas by someone in Texas. And based on this, the New Mexico Court, some two weeks before this case, came on -- or hearing before the New Mexico Court, entered a decree against Roberts enjoining him from advertising in any way, in any media in New Mexico. As I say, some two weeks later, there was a hearing in this case which the appellants appeared, having previously appeared by answer and having previously raised essentially the same constitutional questions which they have raised here. At this hearing, which was on the appellee's motion for summary judgment, what few facts are in the record were elicited, and based on these, the district judge enjoin the appellants from disseminating -- accepting and disseminating in New Mexico certain advertising of Mr. Roberts. Now, I might mention something about the evidence. As Your Honors will see, the record is fairly thin in this case but I think the evidence does show quite clearly that the appellants are business people in New Mexico, that they had accepted advertising from an optometrist in Texas and that they are now restrained from doing so under the sanction of the New Mexico courts. They now have the choice either of abiding by that and not disseminating the advertising or disseminating the advertising and facing contempt proceedings in the New Mexico courts.
Arthur J. Goldberg: (Inaudible)
Carol J. Head: In part, it does Your Honor, and in part, it does not. I will say as far as -- as far as the commerce question, I think it's essential that -- at least it's important to us that he does reside in Texas. If he were a New Mexico optometrist, the only argument we could make is that we were entitled to disseminate this because we are in interstate commerce and that we broadcast into Texas and send papers into other States. I think we will have difficulty with that but it isn't the case before the Court, so I would prefer not to -- not to take a definitive position. We would have difficulty with it in view of this Court's prior decision I think in the Williamson case. I might mention the Williamson case just because I do bring it up at this point. It's a case that the appellee has made a great deal of and that the American Associate -- Optometric Association which has filed a brief as amicus curiae has also made a great deal of. In fact, that case has no bearing at all on the issues involved in this case. That was a case involving an Oklahoma statute which had a specific proviso excluding from its coverage any advertising media which might publish or disseminate advertising of persons such as optometrist or opticians or ophthalmologist who were covered by the Act. Secondly, the parties to the action were opticians and ophthalmologists and no advertising media was in any way involved. And in fact, all this Court held was that the Act is applied to these opticians and ophthalmologists did not violate the Due Process and Equal Protection Clauses of the Fourteenth Amendment. There was perhaps an interstate commerce question raised in that case which was the question I adverted to earlier. The parties in the case tried to urge apparently that because they advertise their services endorsed papers in interstate commerce, they ought to be immune from this regulation because it burdened interstate commerce. The Court did not deal with this question at all in its opinion nor did the lower court, the District Court in Oklahoma deal with this question. So we submit that the Williamson case in no way controls this case. The theory of the district judge in granting the injunction against these appellants was that they were engaged in the conspiracy to aid and abet Roberts, the Texas optometrist to violate the laws of the State of New Mexico. And that even though Roberts was a nonresident and the Court had no jurisdiction over him, I might mention here that the District Court specifically said Roberts is a nonresident and we have no jurisdiction over him. The Court thought that nevertheless because it conceived this to be a conspiracy, this appellant should be enjoined from disseminating this advertising, and accordingly on April 7, 1961, he entered such an injunction. Now, thereafter, the appellants including the other radio station which is not a party to this appeal, appealed to the New Mexico Supreme Court. They raised essentially the same issues raised here as well as some other issues which are not now raised. New Mexico Supreme Court affirmed the District Court on April 11, 1962 and the appellants who were before this Court took an appeal on July 6. This Court noted probable jurisdiction on November 13, 1962. And at that time, while the issue had been raised in the body of the jurisdictional statement but had not been separately stated, the Court asked that the parties address themselves to the preemption problem, preemption by the Federal Communications Act and invited the Solicitor General to state the views of the FCC. I think it's clear, if the Court please, that the purpose of the Commerce Clause was to avoid rivalries among the States, to avoid the raising of economic barriers and to avoid the imposition by one state of its standards on another state.
John M. Harlan II: Mr. Head, suppose (Inaudible) have gotten jurisdiction to someone over Mr. Roberts, to convey of this injunction against him, denying the right to advertise even though he's advertising his product (Inaudible)
Carol J. Head: I submit that they could not, Your Honor.
John M. Harlan II: No, I know.
Carol J. Head: I submit they could not.
John M. Harlan II: It takes how much ground is the preemption.
Carol J. Head: Well, I might say that on the preemption ground, this only applies to one of the two appellants because Mrs. Head the radio station have no relation to each other although this doesn't appear in the record. I don't think there could be any dispute. I would say on both grounds because while Roberts, I might mention was once licensed to practice optometry in New Mexico, the fact is and the record reflects it that he is now practicing and residing solely in Texas and nothing in any of the decisions or rulings of the New Mexico District Court or the New Mexico Supreme Court in anyway suggest that they were fitting this on the basis that he was once licensed in New Mexico because they're trying to get him because he's in effect advertising in New Mexico in a trade territory that comprises both New Mexico and Texas. So I would say that both arguments would apply that even if they have beyond jurisdiction over him, in the sense of physically serving him that process in New Mexico. I don't think the State of New Mexico validly could enjoin him either from disseminating, advertising in media like this in connection with his practice in Texas.
John M. Harlan II: Was there any fraudulent advertising?
Carol J. Head: There isn't any claim that that is the case --
John M. Harlan II: I know there isn't but I'm just testing out the scope of your interstate commerce. You said that New Mexico would not have a right constitutionally to pass a statute saying that you cannot advertise fraudulently in New Mexico with respect to the merchandise that was going to be shown outside of the state.
Carol J. Head: I might have to concede, Your Honor that you could -- there are -- there would be some limits in the case of fraud and crime in this sort of thing. However, here, the statute is not in any sense aimed that fraud.
John M. Harlan II: I appreciate it.
Carol J. Head: It's simply an economic statute that is aimed at price advertising and the stipulation in the record which is what the case was tried on is simply that these appellants accepted from this optometrist in Texas price advertising, they simply stated at what prices he would sell glasses and perform services. So there isn't any suggestion of fraud. I would agree to that where crimes of that nature committed, how that has to limit the scope of my argument. But I submit that that isn't the case here.
Arthur J. Goldberg: (Inaudible)
Carol J. Head: Sir?
Arthur J. Goldberg: (Inaudible)
Potter Stewart: Yes, the petition would be the same. Is there any difference?
Carol J. Head: Well, I think there is, yes. The -- insofar as the health argument is concerned, I think the State of New Mexico makes much -- too much out of it. They have admitted it in their brief that citizens of New Mexico are free to travel because I think they would have to in view of Edwards versus California free to travel off from New Mexico to Texas for the purpose of obtaining services or materials for glasses from Roberts. It also admitted that Roberts could advertise in media in Texas even though it might come in to New Mexico and be heard and read by the State of -- by people in New Mexico. Now, I submit that the only thing left that they're simply trying to prevent people from learning that Roberts exists and I submit that the relation to the health of the citizens of New Mexico doesn't give them a sufficient time that they're justified in imposing on Roberts the standards that New Mexico conceives that optometrist thought to adhere to, the fact is that Texas does not have a statute similar to this of New Mexico. It does not prohibit truthful price advertising. New Mexico -- sir?
Arthur J. Goldberg: (Inaudible)
Carol J. Head: Yes sir. I would say that if gambling is legal say in Texas or in Nevada, I take it, Mr. Justice Goldberg, that if it's legal in Nevada, I submit that residents in New Mexico cannot be foreclosed by the State of New Mexico from learning of this and if they desire, traveling to Nevada for that legitimate purpose, the purpose which would be legitimate in Nevada.
Arthur J. Goldberg: (Inaudible)
Carol J. Head: I would say yes sir, because I think in fact this is -- this is what the Commerce Clause boils down to. Otherwise, we have a state like in Mexico imposing on other States its own standards. Now, let me emphasize --
Arthur J. Goldberg: (Inaudible)
Carol J. Head: Yes. There have been --
Arthur J. Goldberg: (Inaudible)
Carol J. Head: I don't think any of the exceptions are applicable to this type of situation and I would like to amplify how far States go in making a health argument. Because I think the same thing is applicable here. This sort of price statute prohibiting price advertising has been attempted with respect to barbers, it has been attempted with respect to embalmers, it has been attempted with respect to other advertising gasoline. In the case of Meyer versus Nebraska and which this Court held the State could not prohibit the teaching in public school or in private schools either of foreign languages. The argument was even made as a suggestion currently because it's noted in the Court's opinion specifically that the prohibition was aimed at protecting the health of the children by limiting their mental activities. So you see this -- I submit that the State's given leeway to announce that anything is done in the interest of the health of their citizens. No known limits. And I submit that they should have limits when it comes to imposing their standards on other States. Does that answer your question, sir? Now, we submit that there are no cases completely similar to this case that has been decided by this Court. Perhaps the most analogous case is that of Baldwin versus Seelig in which New York attempted to prohibit in New York the sale of milk purchased in Vermont unless that milk had been purchased in Vermont from farmers at a minimum price equal or greater than the price paid farmers for milk in New York. Based with that situation, this Court held that this violated the Commerce Clause that this was an undue burden on interstate commerce because it was an imposition by New York of its economic standards on Vermont. And there again, the State of New York made the argument that this was done in the interest of sanity and health, sanitary conditions and health that imposing higher economic standards would make farmers have cleaner milk and more sanitary milk and this would benefit the health of the citizens of New York. This Court rejected that argument and said that the economic standards for Vermont would have been set by Vermont if there is a problem. We submit that here, this is analogous because in effect, the State of New Mexico is attempting to establish in Texas as to a Texas optometrist, the standards that it conceives ought to be adhered to by optometrist in New Mexico. We submit that these appellants are victims of that imposition of the standard and that this burdens commerce. Now, I will agree that this case in and of itself involving the advertising of eyeglasses with appellants such as these who frankly are not large businesses, they seem somewhat insignificant but I submit that this case has a more far reaching consequence if the decision should be in favor of the appellee. There are many such border communities. There are many such areas in the country where towns are situated side by side, for instance New York City and New Jersey or Covington, Kentucky and Cincinnati and Ohio. And all over the country, you can find situations where people in effect have intercommunication economically and where it would create chaos I think for one state to be able to impose its standards on another where in fact the purpose or at least the effect would be to prevent people from one city from going to the other -- to the economic betterment of the people for whom they might trade with or whom they might trade in their own city. I think in fact, that is what this statute as applied to these appellants really has aimed that.
Arthur J. Goldberg: (Inaudible)
Carol J. Head: I don't know of any state that tolerates the advertising by lawyers, Mr. Justice Goldberg, but if a state did, I would say that certainly if it's -- if a lawyer from say New Mexico or say Texas which authorized advertising by Texas lawyers, tried to advertise in New Mexico that he would perform legal services for people in New Mexico. Let's say a period in the Court or something like that, I submit that that would be a different case than saying that he is a lawyer in Texas. His services are available. If they want to come there and use them, they may do so. I submit that that advertising should be permissible if Texas conceives that its interests are such that advertising by lawyers is permitted. Now, aside from the Baldwin case, there have been a number of state cases in which the problem of prohibiting advertising media such as newspapers have arisen. The first one I might mention, I try to think is most pertinent is State versus Salt Lake Tribune Co. which we've cited in our initial brief at page 14. There, Utah Court reversed the conviction of a Utah paper which circulated in Utah and also in interstate commerce for publishing in Utah the advertising of cigarettes. It was lawful to sell cigarettes in Utah at the time. It was not lawful to advertise them. The Court said that this was an undue burden on interstate commerce. It didn't decide on any other ground that this was an undue burden on interstate commerce. On the other hand, in -- a post Printing and Publishing Company case which I also cite at the same place, United States District Court in Kansas had converse of the situation we have here. They have the question of a Kansas newspaper published in Missouri, circulated in Kansas and carrying advertising of cigarettes, the advertising of cigarettes being lawful in Missouri but not being lawful in Kansas. From there again, the District Court in that case said that this was an undue burden on interstate commerce. And so our third case, Little versus Smith which is a Kansas case on facts similar to the Salt Lake Tribune case, Court held that prohibiting a newspaper published in Kansas from carrying this advertising of cigarettes by a firm outside of Kansas, denied the newspaper equal protection of the laws and due process and its privileges and immunities as a citizen of the United States. It didn't reach the question of whether this was a burden on interstate commerce but I think the case is relevant. Now, the only cases is in fact in this area that are contrary to the position taken by these appellants are cases involving the prohibition of the advertising of liquor, intoxicating liquor. And it was on this line of cases that the New Mexico Supreme Court relied in deciding this case. They stated that they were in agreement with the reasoning of the Court in J.P. Bass Publishing Company which we also cite in our initial brief at length. In that case, the Supreme Court of the State of Maine upheld the conviction of a publisher in Maine for publishing in Maine, a newspaper carrying advertising of liquor for sale in Massachusetts, liquor being legally for sale in Massachusetts but not legally for sale in Maine. The Court was presented with the argument that this burdened interstate commerce and it said no. How the reliance of the Court in that case was on this Court's case in Delamater versus South Dakota which I think makes very clear that liquor is a special commodity. This Court has said in Delamater and in other cases that Congress by the Wilson Act and other Acts has removed from the protection of the Commerce Clause such things as liquor and this was the sole basis of the Delamater case. The Court said that if something other than liquor were involved there would have a different question. So it didn't decide the case on any other basis. I might mention that the Delamater case did not involve newspapers or other communications media, it involved a salesman who had come in to South Dakota and then sold or solicited orders for liquor without a license as required by South Dakota law. Now, the evil as we conceive it of New Mexico's prohibition against these appellants disseminating the advertising of Roberts is not only that it prohibits New Mexico residents from learning that Roberts is there, it also prohibits those persons in Texas who might use these communications media for their information from knowing that Roberts exist also. This is particularly so in the case of the radio broadcast station who in broadcast coverage in terms of geographic area is in fact larger in Texas by virtue of the geographic location of Hobbs than in New Mexico. Now, how many people are in Texas and New Mexico in the comparative areas, the record doesn't show. We submit that the fact that Texas residents are also foreclosed by this injunction from learning that Roberts exist and will perform services or sell commodities at a certain price, emphasizes the burden that this injunction has on interstate commerce. Now, when you multiply this by other newspapers of more significant circulation than that of Mrs. Head or other broadcast stations having wider broadcast coverage than that of the appellant here, I think the case is a more significant -- presents a more significant problem than it would appear.
Arthur J. Goldberg: (Inaudible)
Carol J. Head: Yes, sir. That was the same -- the same wattage of the other station which was involved too.
Potter Stewart: Are there any -- just from my curiosity, are there any radio stations or newspapers over in this adjacent county in Texas?
Carol J. Head: Well, the record doesn't show that there are, having grown up out there I can say that there are. There is a station some 25 miles away in Seminole, Texas. I think there is a small paper in Seminole, Texas and there are in the other areas, other communities in both Texas and New Mexico. There are other papers --
Byron R. White: Mr. Roberts, (Inaudible)
Carol J. Head: Yes, he did. I wouldn't say the outskirts of Hobbs. Hobbs is about five miles from the border, Mr. Justice White. It's a community of some 25,000 and between the end of Hobbs and the state line, there is perhaps three miles of -- or two miles of --
Byron R. White: Of whatever there is there.
Carol J. Head: Of whatever there is there.
Byron R. White: (Inaudible)
Carol J. Head: Well, there is -- I might say that the record doesn't reflect the facts on this so whatever I state, I want it to be understood that this is -- this is just based on my knowledge of the area. There is a community out there. There are businesses out there. It's not a substantial community but there are a number of businesses out there. There are a number of gasoline stations for instance which were, I believe, specifically are -- which I think did specifically grow up because --
Byron R. White: How far is that (Inaudible)
Carol J. Head: Let's say it starts right across the border and extends perhaps for a mile, starting along the highway. It's a border --
Byron R. White: (Voice Overlap) explanation for why there is a community there at all, other than the fact that --
Carol J. Head: Other than the fact that there are differences in the state laws.
Byron R. White: And prices.
Carol J. Head: And prices. I would say this is so. And I --
William J. Brennan, Jr.: Is that to say that Hobbs is in the normal trading area for Roberts' store?
Carol J. Head: Oh yes, very definitely.
William J. Brennan, Jr.: He'd expect, in other words, the biggest part of his fate or a substantial -- any event from --
Carol J. Head: I'm sure -- I'm sure he would expect. I wouldn't say the biggest part, I'm sure to expect some. Now, the record again doesn't reflect this because Roberts had no time appeared before the New Mexico courts. So we don't know really where all he got his people from.
William J. Brennan, Jr.: But did you suggest that but for the New Mexico law he'd probably located his business in Hobbs?
Carol J. Head: I didn't mean to suggest that if I did, Mr. Justice Brennan. I -- at one time, he was located in Hobbs. Now, why he moved out, I don't know.
Byron R. White: He was located in Hobbs.
Carol J. Head: There -- I think he was at one time. At least he was licensed now. Whether he was I don't really know. The record doesn't reflect it. Perhaps these gentlemen on their argument could tell you because they live in the community now. I have been there for number of years so I don't really know whether he once lived in Hobbs or not. He was once licensed by the State of New Mexico whether he ever practiced being in the State of New Mexico, the record doesn't show and I don't know. I'd like to take just one example of another statute of the State of New Mexico regulating advertising by business persons. I don't know whether they would conceive that this has any relation to the health of the people or not but at least it's a restriction on advertising. Section 47-11-14 of the New Mexico statutes which provide that owners of stallions that are not purebred was not for any advertising calling attention to the stallion as a breed unless -- as a breed -- unless the advertising has the word scrub or grade in one inch letters in front of the word stallion. I take this situation, suppose the appellant Head, got an advertisement from a man in Oklahoma and he said he was going to have a stallion auction. She would be faced with the problem of asking him first, “Are these purebred?” First, you would be faced with the problem of learning that the specific restriction exists then she would be asked faced with the problem of asking the man, are these purebred stallions? If so, you must put this before it. In fact, she would have to administer the statute instead of relying on the state to go after the man in Oklahoma. Now, even if he told her that they were purebreds, if they turned out not to be purebreds, she would be faced with the problem that she has nevertheless disseminated advertising in New Mexico or to Oklahoma who has advertised stallions that were not purebred in violation of this law. Now, this law doesn't say any person who advertises it. It says the owner of the stallion but the reasoning of the District Court in enjoining these appellants and I think the reasoning of the New Mexico Supreme Court was that they were engaged in a conspiracy to aid and abet Roberts. You could apply the same situation with respect to stallions. You could argue under any states, general conspiracy laws that anyone promulgating or disseminating any advertising for the advertiser is in effect aiding and abetting the violation of the law and is in a conspiracy. So even though the specific statute might not refer to any person, I think the danger is there that the State could apply it particularly if what New Mexico attempts here is upheld. On the preemption problem to which this Court specifically asked the parties to address themselves and invited the Solicitor General to state the views of the Federal Communications Commission, I would like to limit my argument somewhat in that. I've dealt with it at length in my initial brief and in my reply brief. Because of the time, I would like to defer some of that and leave it to the Solicitor General who I know is going to cover the field. Essentially, we are in agreement with the position of the Solicitor General insofar as it applies to this particular advertising. I think beyond that, there are some suggestions made which we -- as we point out in our reply brief that we do not subscribe to but I think so far as this case is concerned, those are unimportant. We believe that the Federal Communications Act does preempt what New Mexico has attempted to do in this case. We submit that this Court's prior decisions in such cases as the National Broadcasting Company case and the Sanders Brothers case leave no doubt that Congress as its intent has been construed by this Court, intended a pervasive scheme of regulation with respect to radio broadcasting. I would like to mention just one case which we believe is quite similar and this is a case from the Court of Appeals for the Third Circuit. It's a case of Dumont Laboratories versus Carroll which we've dealt with at length in our briefs. There, the State of Pennsylvania tried to apply its censorship statutes so as to prohibit the carrying on television of films, movie films, until they have been censored or checked for censorship by the Pennsylvania Censorship Commission. The Court of Appeals for the Third Circuit as had the lower court, considered that that was an intrusion by Pennsylvania into an area that had been preempted from state regulation by the Communications Act.
John M. Harlan II: A specific provision of the statute.
Carol J. Head: Well, this -- it's true that that -- the Pennsylvania statute was key to obscenity but it all -- I think it was a little broader, Mr. Justice Harlan. It also had the term sacrilegious which is the term that this Court had trouble with in the Bernstein case. And I submit that interpretations of the various words in the Pennsylvania statute could be much broader than for instance affecting -- adversely affecting public moral that sort of thing, this lead to broad interpretations. So I think the case is analogous and that the preemption wasn't solely because the Federal Communications Act has some specific language with respect to obscenity. Now, the third -- our third argument is one on due process. As I mentioned earlier, the appellee has questioned the right of the appellants to raise this issue insofar as it relates to free speech. Now, the case when it was before the District Court of New Mexico and when it was before the Supreme Court of New Mexico did not specifically mentioned freedom of the press. The issue was raised solely in terms of deprivation of property in violation of the Fourteenth Amendment. Now, we face -- we're on the two problems. One is that the argument was simply that this was a deprivation of property whereas this Court has talked in terms of deprivation of liberty of the press. I dealt with this in my initial brief and I submit that there at least is some substance to our appeal. Beyond that, I submit that the other problem is that this is commercial advertising. But in no case of this Court, has the Court ever said that advertising under these circumstances is not entitled to the constitutional protections afforded other information that might be disseminated. There are cases such as Valentine versus Chrestensen in which this Court held that you could not distribute under the protection of freedom of the press or freedom of speech handles in New York City. I think that's a much different case than saying to a radio broadcast station or a newspaper which are engaged in the business of disseminated -- disseminating not only commercial advertising but other information as well and for whose livelihood advertising is essential. I submit that this is a totally different case that was involved in Valentine. The same is true of Cusack versus the City of Chicago in which this Court held that billboards carrying advertising could be prohibited. I think this is again is a much different case and I think the rationale of the Court's decision in Cusack case would show that. And I think the same is true of the Railway Express case which is relied on I think by the appellee. There, Railway Express which operates trucks with advertising on the sides was prohibited from operating its trucks in New York City streets with the advertising even though some of these trucks move in both New York and New Jersey. Now, we submit that the rationale of the Court's decision was one based on regulation of local traffic. And we think that it was limited to that specific type of situation that it shouldn't be applied to this one. The last due process point is simply that the regulation here attempted doesn't bear that real and substantial relation to the object of the legislation the due process requires. The State has admitted that these people can travel to Texas, that advertising from other media can come in to New Mexico even though this means that these residents of New Mexico will hear or might hear and read this same type of advertising. So this leaves the sole effect as to prevent people from learning from these appellants that Roberts is in Texas performing these services. We submit that this runs to follow this Court's prior decisions as to what is compatible with due process under similar circumstances. Now, the State Supreme Court, I think in relying on the J.P. Bass Publishing Company case in effect admitted that it would view differently out of state newspapers coming in to the State of New Mexico in carrying the same advertising. And I think this is the position of the appellee that this would not be prohibited by the State of New Mexico. If this is so, then we submit that this is a denial to these appellants of equal protection because here are the people in the same area trying to carry the same advertising, two of whom because they are located in New Mexico are restrained from doing so but others of whom because they are outside the State might be allowed by the State to carry the same information. We submit that this is as to them a denial of equal protection. I like, if I might, to cut my argument short and reserve the last few minutes please.
Earl Warren: You may, Mr. Head. Mr. Solicitor General.
Archibald Cox: Mr. Chief Justice, may it please the Court. The order granting certiorari in this case divided the views of the Federal Government upon whether the state statute as applied by the courts below, unconstitutionally invaded an area preempted by the Federal Communications Act. The facts pertinent to that question are very simple indeed. An optometrist in Texas sought to send materials and send it by telephone, I believe, to a radio station whose transmitter was in New Mexico to be broadcast over an area which included residents of both states, slightly more of the area being in Texas apparently than in New Mexico where the transmitter was located. The material in turn invited sales not in New Mexico but in Texas where the optometrist was located. And from the standpoint of preemption, I think, it makes no difference whatever of why the optometrist located where he did; the fact is that he was in Texas. And I don't believe the question of preemption as affected by his state of mind or that would be a different rule according to why a person was in the other state.
Byron R. White: (Inaudible)
Archibald Cox: No, no. It's simply -- I think it makes no difference why he is in Texas.
Byron R. White: I suppose you will -- by the time that you will know why the rule wouldn't be the same if he was in New Mexico.
Archibald Cox: I think -- well, I would develop it and say it more later but very briefly Justice White, I think that is simply one of the aspects which may be relevant in the overall judgment. I suspect we would come out the same way but I would have to admit that I put some reliance on that and that a distinction is impossible. The rest of my argument would be very much the same which you'll see. We conclude as I intimated my previous sentence that the field has been preempted that the state law as applied to the radio station here is invalid. I expect to divide my argument into three parts. First, we show that the Federal Communications Commission is given wide power over all aspects of radio and of course television programming including advertising in the course of granting, renewing, and revoking licenses. Second, we submit that when Congress set up a regulatory commission with authority to take programming and advertising into account in administering this comprehensive system of licensing, then it barred the States from direct and substantial regulation of the content of interstate broadcast. And then I come to the third and essential point which is that in our judgment the New Mexico statute in this case prohibiting advertising in the price of eyeglasses is what I call a direct and substantial regulation of the content of radio programs. My first point really requires almost no argument. The broad scope of the Federal Communications Act as indicated by the declaration of policy processes the special provisions relating to radio. The purpose of that chapter, as declared to be, to maintain the control of the United States over all the channels of interstate and foreign radio transmission and to provide for the use of such channels under licenses granted by federal authority. The regulatory authority of course is vested in the Communications Commission. That Commission is set up by -- it's first setup by Section 1 of the entire Act. And there, the purpose according to that Section was to the purpose of creating the Commission, was for the purpose of regulating interstate and foreign commerce from communication by wire and radio so far as to make them available so far as possible to all the people of the United States, and for the purpose of securing a more effective execution of this policy that is making them available to all the people of the United States by centralizing authority heretofore granted by law to several agencies. Now, I think the several agencies that it refers to were all federal agencies. I don't want to overstate the point. But the use of the words by centralizing authority, I do think indicates a disposition to have all the control of the radio stations in one place.
Arthur J. Goldberg: (Inaudible)
Archibald Cox: The Federal Trade Commission would have the same authority over this false advertising as over any other false advertising. And indeed, I shall show later when I come to the critical words directly substantial that I'm not suggesting that no state law of any character can ever be applied to a radio station. Really, you see that would come on the third part of my argument. I want first to show that some state laws are excluded. But I call those having direct and substantial impact.
William J. Brennan, Jr.: Well, Mr. Solicitor General, I gather there is federal regulation. Is it Federal Trade Commission of false advertising?
Archibald Cox: False advertising would be scrutinized by federal agencies in two ways. First, the Federal Communications Commission would take this into his account.
William J. Brennan, Jr.: Was sit in fact?
Archibald Cox: It takes it into account in fact to this extent. Let me -- let me develop just one or two points and I think the answer will become --
William J. Brennan, Jr.: Well, before you answer, may I just ask this question. But for the fact that there is some federal regulation of false advertising, would you be making the preemption argument?
Archibald Cox: I think we must misunderstand each other. What there is, is the Federal Communications Commission in the licensing process as I was about to say, has authority indeed must take into account content programs. There is no explicit prohibition so far as I can now recall in the Communications Act of false advertising. I would base on the licensing authority and its actual exercise to scrutinize the character of advertisements that stations broadcast when it comes to renewing their license or possibly revoking them. On that basis, I would argue preemption, yes. And the fact that the Federal Trade Commission has some -- before of some authority over false advertising, forms no part of my argument.
William J. Brennan, Jr.: Forms not at all.
Archibald Cox: Forms no part of it at all.
William J. Brennan, Jr.: So that -- then the federal regulation limited to the FCC is only a function of its licensing.
Archibald Cox: It's a function of its licensing. It's comprehended within its licensing.
Byron R. White: Which includes revocation and renewal.
Archibald Cox: Which includes revocation and renewal and of course --
William J. Brennan, Jr.: But it has no power then, if I may suggest, in a way of a cease and desist order dealing with a specific violation of advertising.
Archibald Cox: I believe not. You see, Section 326 of the Federal Communications Act which must be taken in conjunction with the affirmative licensing provision that provides that nothing in the Act shall be understood or construed to give the Commission the power of censorship over radio communication and then goes on and says, the Commission shan't anyway interfere with the right of freedom of commu -- mass communication. So if the Commission's authority is between the two, you can find it in the licensing provision but as limited by this explicit substantive provision. Within that limit, the Commission and as part of its licensing function must scrutinize the content of programs and advertising companies because there are more applicants and potential applicants for frequencies of the television channels that are available.
William J. Brennan, Jr.: But I have to make it a single misstep.
Archibald Cox: A single misstep --
William J. Brennan, Jr.: -- would force the license or renewal necessarily with it.
Archibald Cox: Not necessarily. No. There's nothing -- there's never been anything comparable to cease and desist orders and I'm not aware of anything that would enable you to issue.
Byron R. White: But to the extent that there is some question about the authority of the Commission to supervise or to oversee the content of program to that extent does your preempts and argument become --
Archibald Cox: To that extent, yes. As to the power (Voice Overlap)
Byron R. White: You understand that it is under some litigation in the courts, isn't it?
Archibald Cox: I didn't think that what anything that I have said is in any way challenged in litigation. I'm going to check it overnight but I'm not aware of it.
Earl Warren: We'll recess now before you get to your new point now --